 
 

united States District Court’ re Sl otaton Gone .
Violation Notice

 

  
 

 
 
 
   

”. Violation Number nt

8028432 liesc

Ye
YOU ARE CHARGED WITH THE FOLLOWING RATION

Daté and Time of Offense "GOry

2 leelee

 

 

Offense Charged SCFR “ause State Code

  

 

 
 
 

oe

 

. . Offense © Description Factual Basis for Charge oo — _——_ HAZMAT a

en brpaiced Privieg Ca hee)

Tete AFORATIN / Pe |

Last Name

  
  
 

Street Address

   
 
 

: . 4
ems

 

Drivers License No.

ceewewn ‘4 INGICATER BELOW.
ed. OR APPEAR Int Parine

TED VERSION -

P went DACTED VER! Act and Je unt

| fe deral rules, the unredacted version . 5
“em a document has been filed under seal. bus
. show ee OURT DATE mes

._ fino cout appearance date is shown, you willbe natified! of your appeararica ¢ date by mail.)
‘Cour Address

23| (reese, Ct
Fageldeni Ile Vic, Ee |

My signature signifies that t have received a co
wt Promise to appear for the hearing at the tine and

  
 

 

Date ine)

  
    
 

 

X Defendant Signature

 
7 MUAENVIEINN TE OF. PROBABLE.CAUSE.,, aL,
(For issuance of an arrest warrant-or Summons). -

4 state that on - CE. Sul ,20-1 Q while exercising my futies asa
ee 20

law enforcement officer in the astern District of =. N
ee eo
At 0014 hrs, 28 Jyl 19, ACP Guard Garecht while conducting
Access Control Operations at ACP 5 (Ail American Gate) Al]
ite >t a arley Davidson Sorat

CO Ae

  
   
 
 
 
 

   
 
   

ed an odor of
~2 Hust responded to the gate and up

 

Person, 5

 

oO

The foregoing statement is based upon:
[] MY personal observation pa my personal investigation

| information Supplied to me from my fellow officer's observation
[] other (explain above)

Executed on: O 2: LE [- COO

Date (mmiddiyyyy) * Offic

 

Signature
Probable Cause.has been Stated for the issuance of 4 watrant.

Fxecuted on:
' Date (mm/dd/yyyy) U.S. Magistrate Judge

HAZMAT = Hazardous material involved in incident; PASS = 9 or more Passenger vehicle;
CDL = Cominercial drivers license; CMV = Commercial vehicle involved in incident

Page 2 of 2
1 Filed 07/30/19
oon Cv esey 5-4. -picQ1.905-JIG Document 1 — .

 

 

 
